Citation Nr: 0110390	
Decision Date: 04/09/01    Archive Date: 04/17/01	

DOCKET NO.  99-13 184	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 8, 1998, 
for a grant of a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1974 
to October 1975.  

This matter arises from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Therein, the veteran was granted a 
permanent and total disability rating for improved disability 
pension purposes effective October 8, 1998.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  On October 27, 2000, the Board issued a 
decision that granted an effective date of January 28, 1985 
for a permanent and total disability rating for pension 
purposes.  

On December 20, 2000, the Board, on its own motion, by 
authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 
1991 & Supp. 2000), ordered reconsideration of the October 
27, 2000 Board decision.  The case is now before an expanded 
reconsideration panel of the Board.  This decision by the 
reconsideration panel replaces the Board's October 27, 2000 
decision.


FINDINGS OF FACT

1.  On January 28, 1985, the veteran sustained multiple 
injuries to the head, chest, back, pelvis, and ankle that 
resulted in partial paraplegia involving the lower 
extremities, and that necessitated his hospitalization at a 
private medical facility until March 25, 1985. 

2.  The disabilities incurred by the veteran as the result of 
an industrial accident on January 28, 1985 rendered him 
permanently and totally disabled.


3.  The veteran's application for improved disability pension 
benefits based upon permanent and total disability was first 
received by VA on October 8, 1998.  

4.  The disabilities incurred by the veteran on January 28, 
1985, were so incapacitating that they prevented him from 
filing a claim for improved disability pension benefits 
during the subsequent 30 day period; however, the veteran did 
not file a claim for pension with VA within one year of the 
date that he became permanently and totally disabled.


CONCLUSION OF LAW

An effective date prior to October 8, 1998 for the grant of a 
permanent and total disability rating for pension purposes is 
not warranted.  38 U.S.C.A. § 5110(b)(3) (West 1991); 
38 C.F.R. § 3.400(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit additional evidence and 
argument in connection with this claim, and has done so.  The 
veteran has been offered, but declined the opportunity to 
have a hearing before the Board.  By virtue of the May 1999 
Statement of the Case, the veteran was given notice of the 
information or other evidence necessary to substantiate his 
claim.  Thus, in view of the actions of the RO in this case, 
no further assistance or notice is deemed necessary under the 
VCAA. 

The veteran contends that he became permanently and totally 
disabled effective January 28, 1985, and that he should be 
awarded improved disability pension benefits from that date.  
More specifically, he contends that the disabilities that he 
incurred as a result of an industrial accident effectively 
prevented him from applying for VA improved disability 
pension benefits.  Alternatively, he contends that he was 
never informed of his potential entitlement to improved 
disability pension benefits.  

Except as otherwise provided, the effective date of an award 
of pension benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical 
disability 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim, or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  See 
38 U.S.C.A. § 5110(b)(3)(B); 38 C.F.R. § 3.400(b)(1)(ii)(B) 
(emphasis added).  It is within this context that the 
veteran's claim for an earlier effective date for a grant of 
disability pension benefits must be evaluated.  

The facts in this case are not in dispute, and are as 
follows.  On January 28, 1985, the veteran sustained a number 
of severe injuries at work when a piece of steel fell upon 
him.  Among the most serious of these was a fracture of the 
lumbar spine that left the left wing of the iliac bone 
completely detached from the sacroiliac joint and the pubic 
symphysis.  This rendered him paraplegic, although he soon 
regained some feeling and movement in his lower extremities.  
A laminectomy was performed, and Harrington rods were 
inserted to stabilize the veteran's spine.  The veteran 
remained hospitalized at a private medical facility until his 
discharge therefrom on March 25, 1985.  

The veteran did not return to work following the January 28, 
1985 accident.  In June 1990, he was adjudicated as 
permanently and totally disabled by the Illinois Industrial 
Commission.

The veteran submitted an application for improved disability 
pension benefits to VA on October 8, 1998.  After obtaining 
copies of the veteran's private medical records for the 
period beginning January 28, 1985 and ending November 1997, 
and after affording the veteran a VA physical examination, 
the RO determined that the veteran's disabilities rendered 
him permanently and totally disabled effective October 8, 
1998, the date that his pension application had been 
received.  The veteran then appealed the effective date of 
the grant of improved disability pension benefits to the 
Board.  On October 27, 2000, the Board issued a decision 
which granted an effective date of January 28, 1985 for a 
grant of a permanent and total rating for improved disability 
pension purposes.  The Board, on its own motion, by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103, then 
ordered reconsideration of the October 27, 2000 decision.

In its March 1999 rating decision, the RO conceded that the 
veteran, not only was permanently and totally disabled, but 
that he had been so since his accident in January 1985.  The 
Board also concedes as much.  However, the issue presented is 
not when the veteran became permanently and totally disabled, 
but instead, whether, as a matter of law, improved disability 
pension benefits can be awarded from a date prior to the 
receipt of his pension application on October 8, 1998.  The 
Board finds that an earlier effective date cannot be awarded 
in this case.  From a legal standpoint, improved disability 
pension benefits can be awarded retroactively only if an 
application for such benefits is received within one year 
from the date upon which the veteran became permanently and 
totally disabled, and only if the evidence of record 
demonstrates that the veteran's disabilities were so 
incapacitating that they prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date upon which he became 
permanently and totally disabled.  It is clear from the 
record that the veteran was prevented from filing an 
application for improved disability pension benefits for at 
least 30 days following his January 28, 1985 accident.  The 
records of his private hospitalization immediately following 
that accident indicate that he remained hospitalized until 
March 25, 1985.  However, because he did not then file an 
application for pension within one year following the date of 
the accident, pension benefits cannot be awarded prior to the 
date of receipt of his claim.  See 38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(1)(ii)(B).  

While it is unfortunate that the veteran did not submit his 
pension application sooner, the law in this regard is clear.  
Absent an application for improved disability pension 
benefits within one year of the date that the veteran became 
permanently and totally disabled, pension benefits may not be 
awarded retroactively.  In this regard, the Board has no 
discretion; it is bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 1991).  
Moreover, the veteran's contention that he was never informed 
of his entitlement to VA benefits is immaterial.  VA had no 
way of knowing that the veteran had been injured prior to his 
October 8, 1998 pension application, and, therefore, was in 
no position to assist the veteran in filing such a claim. 

Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 3.157 (2000) regarding informal claims are not 
for application in this case.  The veteran had not received 
VA outpatient or hospital treatment for the residuals of the 
injuries that gave rise to his permanent and total disability 
status.  Moreover, the evidence of the veteran's private 
medical treatment was not received until subsequent to his 
October 8, 1998 pension application.  

In effect, the veteran's request for an effective date prior 
to October 8, 1998 for a grant of improved disability pension 
benefits based upon permanent and total disability is 
tantamount to a request for extraordinary equitable relief.  
Such relief exceeds the Board's authority.  Only the 
Secretary of Veterans Affairs is authorized to render such 
relief.  See 38 U.S.C.A. § 503(b) (West 1991); see also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the veteran has failed to state a claim for which relief can 
be granted, his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date prior to October 8, 1998 for 
a grant of improved disability pension benefits is denied.  


			
	ALAN S. PEEVY	R. F. WILLIAMS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


